FILED
                             NOT FOR PUBLICATION                            JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE FRANCISCO CALDERON-                         No. 09-70667
MONROY,
                                                 Agency No. A098-120-256
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jose Francisco Calderon-Monroy, a native and citizen of El Salvador,

petitions pro se for review of the decision of the Board of Immigration Appeals

(“BIA”), affirming the immigration judge’s denial of his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject Calderon-Monroy’s claim that he is eligible for asylum based on

his anti-gang political opinion and membership in a particular social group. See

Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009) (refusal to join gangs does

not constitute a political opinion or membership in a particular social group);

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (“young men in El

Salvador resisting gang violence” does not constitute a particular social group).

Accordingly, because Calderon-Monroy failed to establish that he was persecuted

or fears persecution on account of a protected ground, his asylum and withholding

of removal claims fail. See Barrios, 581 F.3d at 856.

      Substantial evidence supports the agency’s denial of CAT relief, because

Calderon-Monroy did not establish a likelihood of torture by, at the instigation of,

or with the consent or acquiescence of the El Salvadorean government. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).


                                                                                  09-70667
       Finally, Calderon-Monroy’s due process claim fails because not only did he

fail to raise this before the BIA, but the record also shows that he did, in fact,

testify.

       PETITION FOR REVIEW DENIED.




                                                                                     09-70667